Citation Nr: 1817539	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-34 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for heart disease, to include coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

Although the RO indicated that the Veteran appealed an October 2012 rating decision, the procedural history of this claim shows that the Veteran submitted a July 2011 ischemic heart disease (IHD) disability benefits questionnaire (DBQ).  As the Veteran submitted new and material evidence within one year of the September 2010 rating decision, the Board determines that is the rating decision that is on appeal.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via video conference in November 2017.  A transcript of the hearing is included in the claims file.  The VLJ held the record open until December 7, 2017, for the Veteran to submit additional evidence.  The Veteran submitted additional medical evidence in December 2017; however, he waived his right to have the RO consider this evidence prior to a Board decision.  

The law provides that VA must broadly consider claims and when a veteran asserts service connection, he does so for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  After reviewing the contentions and evidence, the Board determines that the issue of entitlement to service connection for CAD should be re-characterized and is more accurately stated as listed on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board must remand this case to attempt to ascertain outstanding treatment records and to afford the Veteran a VA examination.  Specifically, the Veteran indicated during the November 2017 Board hearing that he was currently receiving treatment at private medical facilities.  The claims file contains a November 2017 letter from Dr. Roberto J. Garcia and a December 2017 letter from Dr. Vikram Nijjar, which note the Veteran's current cardiovascular diagnoses, including CAD, and discuss the causal relationship between the Veteran's current symptoms and his active duty service.  These doctors work at the Freedman Clinic Internal Medicine and the Cenla Heart Specialists, respectively.  However, the claims file does not contain any private treatment records from these facilities for the Veteran's heart disease since January 2009.  Additionally, the record shows that the Veteran was hospitalized at St. Frances Cabrini Hospital in December 2009 and September 2012, but the claims file does not include his inpatient treatment records from this hospital, apart from the December 2009 "Discharge Home Medication List" and the September 2012 hospital discharge summary report.  Thus, on remand, an attempt should be made to ascertain any outstanding private treatment records from these medical facilities since January 2009.

The Board must also remand this claim for a medical opinion.  Specifically, the Veteran contends that his current heart disease is caused or aggravated by his active duty service, to include as due to high cholesterol or hyperlipidemia, which was noted in service.  The record shows that the Veteran was diagnosed with several heart diseases during the appeal, as indicated by November 2017 and December 2017 letters from private doctors, as well as the July 2011 IHD DBQ.  A December 2009 letter from a private doctor indicates that that there is a causal connection between the Veteran's current heart disease, to include coronary atherosclerosis, and his hyperlipidemia or elevated cholesterol.  Furthermore, a September 2012 private hospitalization report shows that the Veteran had an anomaly in his right coronary artery since he was a child.  However, the record does not show that VA has obtained an opinion to determine the nature and causal relationship between his heart disease, to include CAD, and his active duty service, to include the presence of hyperlipidemia in service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Thus, on remand, VA should obtain a medical opinion in connection with this claim.  

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify any outstanding private treatment records pertaining to his heart disease since January 2009, to include the following treatment records:

* Freedman Clinic Internal Medicine from January 2009 to the present (treatment by Dr. Roberto J. Garcia);

* Cenla Heart Specialists from January 2009 to the present (treatment by Dr. Romel Wrenn and Dr. Vikram Nijjar) (It appears that Dr. Wrenn is no longer working at Cenla Heart Specialists because he is no longer listed as a physician with this facility); 

* St. Frances Cabrini Hospital (inpatient treatment records) from January 2009 to the present;

* If Dr. Wrenn's records are no longer with Cenla Heart Specialists, an attempt to obtain them directly from Dr. Romel Wrenn should be made.

2. Following the receipt of the additional evidence, to the extent that additional evidence is received, the AOJ should request that a cardiologist review the Veteran's file to assist in determining the nature and cause of his current heart disease.  If the cardiologist finds that a physical examination is warranted, then an examination should be scheduled.  If an examination is scheduled, all appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported.

Based upon a review of the relevant evidence and sound medical principles, the cardiologist should:

a. Diagnose and identify any current heart diseases, to include CAD, coronary atherosclerosis, and IHD, if any such diseases are present.  In rendering the requested diagnoses.  The following records in VBMS may assist in diagnosing the Veteran's heart disease:

* A stent in the left anterior descending coronary artery in November 2009.  See VBMS entry with document type, "VA 21-0960A-Ischemic Heart Disease Benefits Questionnaire," receipt date 07/21/2011, at page 1;

* Coronary atherosclerosis in December 2009.  See VBMS entry with document type, "Medical Treatment Record-Non-Government Facility," receipt date 02/10/2010, at page 1; and

* Coronary artery disease in December 2017.  See VBMS entry with document type, "Medical Treatment Record-Non-Government Facility," receipt date 12/08/2017, at page 1.

b. Answer the following question: What is the relationship between the Veteran's heart disease(s) and elevated cholesterol or hyperlipidemia during service from March 1969 to July 1991.  

In rendering an opinion, the cardiologist should discuss the significance of a December 2009 letter from a private physician noting that the Veteran's hyperlipidemia has led to his development of coronary atherosclerosis.  See VBMS entry with document type "Medical Treatment Record-Non-Government Facility," receipt date 02/10/2010, at page 1.

Also, in rendering an opinion, the cardiologist is asked to address a finding made in a September 2012 private hospitalization report showing that the Veteran "had an anomaly of the right coronary artery," which was noted that he had had since he was a child.  See VBMS entry with document type "Medical Treatment Record-Non-Government Facility," receipt date 12/31/2012, at pages 1-2.

The cardiologist must provide a rationale for each opinion given.  If the cardiologist is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3. After completing Step 1 and Step 2, and any other development deemed necessary, readjudicate the claim of entitlement to service connection for a heart disease, to include CAD, in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

